FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2022

                                       No. 04-22-00089-CR

                                   Jessie Jermaine PEARSON,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7768
                        Honorable Melisa C. Skinner, Judge Presiding


                           CORRECTED ORDER
       Appellant’s brief was originally due April 27, 2022; however, the court granted an
extension of time to file the brief until May 27, 2022. On May 27, 2022, appellant filed a motion
requesting until June 27, 2022 to file the brief.

        We grant the motion and order appellant’s attorney, H. Todd McCray, to file the brief by
June 27, 2022. Counsel is advised that no further extensions of time will be granted absent a
motion, filed by the date the brief is due, that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court